Citation Nr: 1812400	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-21 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to basic eligibility to Chapter 35 Dependents' Educational Assistance (DEA) benefits.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1964 to September 1968.  His son is the Appellant in this case.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2013 decision by the Education Center located at the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which essentially found the Appellant was precluded from basic eligibility to Chapter 35 DEA benefits.  The RO in Boston, Massachusetts, currently has jurisdiction over the appeal.

The record reflects the Appellant had requested a Board hearing in conjunction with this appeal, and such a hearing was scheduled for November 2016.  However, the record reflects he did not appear for this hearing, and no good cause has been demonstrated for not appearing.  Thus, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2017).


FINDINGS OF FACT

1.  The Appellant was born in April 1984.

2.  The Veteran was found to be entitled to a total rating based upon individual unemployability (TDIU) by a May 2011 rating decision, effective October 29, 2009.





CONCLUSION OF LAW

The criteria for basic entitlement to Chapter 35 DEA benefits are met.  38 U.S.C.A. §§ 3500, 3501, 3510, 3512 (a) (West 2014); 38 C.F.R. §§ 3.807, 21.3040, 21.3041 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Basic eligibility for Chapter 35 benefits for the child or surviving spouse of a veteran is established in one of several ways: (1) the veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the veteran's death; or (4) the veteran died as a result of a service-connected disability.  38 U.S.C.A. §§ 3500, 3501, 3510; 38 C.F.R. § 3.807.  Except as provided in paragraphs (a)(2) and (3) of 38 C.F.R. § 3.57, the term child of the veteran means an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of the veteran's household or was a member of the veteran's household at the time of the veteran's death, or an illegitimate child; and (i) who is under the age of 18 years; or (ii) who, before reaching the age of 18 years, became permanently incapable of self-support.  38 C.F.R. § 3.57(a)(1).

The eligibility period generally begins on the person's 18th birthday, or on the successful completion of the child's secondary schooling, whichever occurs first, and ending on the person's 26th birthday.  See 38 U.S.C.A. § 3512 (a); 38 C.F.R. 
§§ 21.3040(a), 21.3041(a).  An exception to the general rule for a beginning date provides, in part, that if a permanent and total disability rating occurs after the eligible person's 18th birthday, but before their 26th birthday, then the period of eligibility shall end 8 years after the date that is elected by that person to be the beginning date of entitlement under 38 U.S.C.A. § 3511 or subchapter V of Chapter 35 of Title 38.  See 38 U.S.C.A. § 3512 (a)(3); 38 C.F.R. 
§ 21.3041(a)(2)(ii) (Subchapter V pertains to special restorative training and such an element is not applicable in this case.  See 38 U.S.C.A. §§ 3540-3542; 38 C.F.R. § 21.3300.).  The period of eligibility ends with the earlier of the date the Veteran is no longer rated permanently and totally disabled or 8 years after the beginning date elected.  The eligible person can elect as a beginning date (1) the effective date of the permanent and total rating, (2) the date VA notifies the veteran of the rating, or (3) any date in between.  38 C.F.R. § 21.3041 (a)(2)(ii).

In this case, there is no dispute the Appellant is the child of the Veteran.  The record reflects the Appellant was born in April 1984, and this claim was denied below because it was determined he was 26 years of age prior to basic eligibility being established for DEA benefits.  The Board notes that this appears to be based upon a May 2011 rating decision which found that basic legibility was established for DEA benefits effective October 29, 2010.

The Board notes that the basic eligibility for Chapter 35 DEA benefits was based upon the Veteran being found to be permanently and totally disabled due to service-connected disability.  Further, the October 29, 2010, date is clearly after the Appellant would have become 26 years of age in April 2010.  Although the Veteran does not have a combined schedular rating of 100 percent, the finding of permanent and total disability is based upon the assignment of a TDIU, and it was explicitly stated as such in the notification provided for the May 2011 rating decision.  However, that same rating decision assigned the TDIU and it was effective from October 29, 2009.  As such, it appears basic eligibility for DEA benefits should actually be from the October 29, 2009, effective date of the TDIU, which is prior to the Appellant becoming 26 years of age.  There does not appear to be any legal basis to assign an effective date of October 29, 2010, for DEA benefits in this case.  See 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400 (effective dates); see also 38 C.F.R. Part 21 (Vocational Rehabilitation and Education).

Inasmuch as the finding of permanent and total disability occurred during a period after the Appellant's 18th birthday but before his 26th birthday, the Board finds he satisfies the criteria for basic eligibility for DEA benefits pursuant to 38 U.S.C.A. 
§ 3512 (a)(3); 38 C.F.R. § 21.3041(a)(2)(ii).  

The Board acknowledges that, with certain exceptions, DEA benefits do not go beyond an eligible person's 31st birthday.  See 38 U.S.C.A. § 3512; 38 C.F.R. 
§ 21.3041(g).  At this time, the Appellant is over 31 years of age.  However, his original application for DEA benefits was received in 2013, prior to his 31st birthday.  Further, it is not clear whether any of the exceptions for extension of DEA benefits beyond his 31st birthday apply in this case.  In any event, the issue on appeal was the Appellant's basic eligibility for DEA benefits, and not the delimiting date thereof.  Consequently, the Board concludes that the benefits sought on appeal should be allowed.


ORDER

Basic eligibility to Chapter 35 DEA benefits is granted.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


